 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   JABRIL HALL,                                  1:18-cv-00583-DAD-GSA-PC
12                   Plaintiff,                    ORDER REQUIRING PARTIES TO
                                                   NOTIFY COURT WHETHER A
13            v.                                   SETTLEMENT CONFERENCE WOULD
                                                   BE BENEFICIAL
14   B. JOHNSON,
                                                   THIRTY-DAY DEADLINE
15                   Defendant.

16

17

18   I.       BACKGROUND
19            Jibril Hall (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis with
20   this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with Plaintiff’s
21   original Complaint filed on April 30, 2018, against defendant C/O B. Johnson for use of excessive
22   force in violation of the Eighth Amendment. (ECF No. 1.)
23            On March 13, 2019, the Court issued a Discovery and Scheduling Order establishing
24   deadlines for the parties, including a discovery deadline of September 13, 2019, and a dispositive
25   motion filing deadline of November 13, 2019. (ECF No. 15.) All of the deadlines have now
26   expired and no dispositive motions have been filed. No other motions are pending.
27            At this stage of the proceedings, the Court ordinarily proceeds to schedule the case for
28   trial.

                                                      1
 1   II.       SETTLEMENT PROCEEDINGS
 2             The Court is able to refer cases for mediation before a participating United States
 3   Magistrate Judge. Settlement conferences are ordinarily held in person at the Court, or at a prison
 4   in the Eastern District of California. Plaintiff and Defendant shall notify the Court whether they
 5   believe, in good faith, that settlement in this case is a possibility and whether they are interested
 6   in having a settlement conference scheduled by the Court.1
 7             Defendant’s counsel shall notify the Court whether there are security concerns that would
 8   prohibit scheduling a settlement conference. If security concerns exist, counsel shall notify the
 9   Court whether those concerns can be adequately addressed if Plaintiff is transferred for settlement
10   only and then returned to prison for housing.
11   III.      CONCLUSION
12             Based on the foregoing, IT IS HEREBY ORDERED that within thirty (30) days from
13   the date of service of this order, Plaintiff and Defendant shall each file a written response to this
14   order, notifying the Court whether they believe, in good faith, that settlement in this case is a
15   possibility and whether they are interested in having a settlement conference scheduled by the
16   Court.2
17
     IT IS SO ORDERED.
18

19          Dated:       November 14, 2019                                      /s/ Gary S. Austin
                                                                 UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25
               1    The parties may wish to discuss the issue by telephone in determining whether they believe settlement
26
     is feasible.
27
             2 The issuance of this order does not guarantee referral for settlement, but the Court will make every

28   reasonable attempt to secure the referral should both parties desire a settlement conference.


                                                                2
